Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (Wang 20220086496 A1) hereinafter ”Wang’496”.
Regarding claim 1, 8, 10, and 11 Wang’496
Wang’496 discloses A method of encapsulating a bitstream of encoded video data in a media file (“a visual media file”), the bitstream being organized into NAL units ([0135]-[0137] [0320] 1. A visual media processing method (e.g., method 700 depicted in FIG. 3. [0012] “a visual media parsing apparatus” corresponding to the decoding method of claim 8; [0014] “a computer readable medium” corresponding to the decoding method of claim 8. [0393] ), the method comprising: 
obtaining from the bitstream a first set of NAL units describing a first plurality of operating points in the bitstream (Wang’496, When several VPSs are referenced by a VVC bitstream, it may be needed to include several entries in the sample group description box with grouping_type ‘linf’. [0184]  [0343]-[0344] [0084] OPI operating point information.);
obtaining a second set of NAL units from the bitstream corresponding to a second plurality of operating points, the second plurality of operating points being a subset of the first plurality of operating points (Wang’496, single VPS is present [0354] . [0146]...The Operating Points Information sample group records information about operating points such as the layers and sub-layers that constitute the operating point, dependencies (if any) between them, the profile, tier, and level parameter of the operating point, and other such operating point relevant information.); and
generating the media file comprising the first set of NAL units, the second set of NAL units and comprising at least one metadata structure describing the second plurality of operating points corresponding to obtained second set ([0354]-[0356]), wherein, the at least one metadata structure is generated based on the first and second set of NAL units. (Wang’496, [0133] Like in HEVC, the information about layers and layer dependency is included in the VPS. The information of OLSs is provided for signaling of which layers are included in an OLS, which layers are output, and other information such as PTL and HRD parameters associated with each OLS. Similar to HEVC, there are three modes of operations to output either all layers, only the highest layer, or particular indicated layers in a custom output mode. [0134, [0135]).
Regarding claim 2 Wang’496
Wang’496 discloses The method of claim 1, wherein the first set of NAL units describing a first plurality of operating points is a video parameter set NAL unit (Wang’496, [0160] When several VPSs are referenced by a VVC bitstream, it may be needed to include several entries in the sample group description box with grouping_type ‘vopi’.).
Regarding claim 3 Wang’496 
Wang’496 discloses The method of claim 1, wherein the at least one metadata structure consists in an operating information sample group. (3.3.2. Operating Points Information Sample Group 3.3.2.1. Definition ...”Operating Points Information sample group (‘vopi’),....” [0170]).
Regarding claim 4 Wang’496
Wang’496 discloses The method of claim 1, wherein the at least one metadata structure is an operating point entity group. (Wang’496 [0185] The operating point entity group is defined to provide a mapping of tracks to operating points and profile level information of the operating points.)   [0268] . Tracks belonging to an Operating Point Entity Group shall have a track reference of type ‘oref’ to the group_id indicated in the Operating Point Entity Group and shall not carry a ‘vopi’ sample group.)
Regarding claim 5 Wang’496
Wang’496 discloses The method of claim 1, wherein: the at least one metadata structure comprises a metadata structure describing the second plurality operating points, and no metadata structure describes the first plurality of operating points (Wang’496  [0254] if all layers are independent (i.e a second syntax element indicating that all layers in the visual media file are independent has a value 1.  “[0356] ... responsive to the second syntax element having the value 1, the first set of syntax elements is omitted from the visual media file.” [0256]).
Regarding claim 6 Wang’496
Wang’496 discloses The method of claim 1, wherein: the at least one metadata structure comprises a metadata structure describing the first plurality of operating points (Operating Points Entity Group, [0154]) and signalling information indicating that some operating points in the first plurality of operating points may be incomplete (Wang’496, A file parser needs to ensure that the reconstructed bitstream does not contain any other layers and sub-layers than those included in the target operating point before sending it to a VVC decoder. [0155]).
Regarding claim 7 Wang’496
Wang’496 discloses The method of claim 1, wherein: the at least one metadata structure is comprised within metadata describing a dedicated track comprising the second plurality of operating points. (Wang’496, a file parser can identify the tracks needed for the chosen operating point by firstly finding all tracks with a VVC sample entry, and then find all tracks containing a ‘vopi’ sample group, and so on, to figure out information of all the operation points provided in the file. [0204])
Regarding claim 9 Wang’496
Wang’496 discloses A non-transitory computer-readable storage medium storing instructions of a computer program for implementing a method according to claim 1 (Wang’496, [0014] In yet another example aspect, a computer readable medium having a visual media file stored thereon is disclosed. The visual media is generated or parsed using a method described in the present document. )
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 20220086499 A1, H.266 Versatile video coding, published 8/2020.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAOD W BELAI whose telephone number is (571)272-4166. The examiner can normally be reached Monday-Friday 7:30 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)2723922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NAOD W BELAI/Examiner, Art Unit 2481                                                                                                                                                                                                        /WILLIAM C VAUGHN JR/Supervisory Patent Examiner, Art Unit 2481